             Case 4:21-cv-00016-JM Document 3 Filed 01/15/21 Page 1 of 8




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

DAVID ROBERT WEST                                                           PLAINTIFF
ADC #165254

V.                             CASE NO. 4:21-cv-00016 JM

ASHLEY P. SULLIVAN, Parole                                               DEFENDANTS
Officer, et al.

                                         ORDER

          Plaintiff David Robert West, in custody at the Cummins Unit of the Arkansas

Division of Correction, filed a pro se Complaint pursuant to 42 U.S.C. § 1983. (Doc. No.

2). He also filed an application for leave to proceed in forma pauperis. (Doc. No. 1).

Because West makes the showing required by 28 U.S.C. § 1915, his motion for leave to

proceed in forma pauperis (Doc. No. 1) is GRANTED. His Complaint, however, will be

dismissed for failure to state a claim on which relief may be granted.

                             I. In Forma Pauperis Application

          Because West has submitted a declaration that makes the showing required by

28 U.S.C. § 1915(a), his request to proceed in forma pauperis (Doc. No. 1) will be granted.

The Court does not assess an initial partial filing fee. West’s custodian must collect the

$350 filing fee in monthly payments equal to 20% of the preceding month’s income in

West’s institutional account each time the amount in that account is greater than $10.

West’s custodian must send those payments to the Clerk until a total of $350 has been paid.

These payments should be clearly identified by the name and number assigned to this

action.
           Case 4:21-cv-00016-JM Document 3 Filed 01/15/21 Page 2 of 8




                                        II. Screening

       Federal law requires courts to screen in forma pauperis complaints, 28 U.S.C. §

1915(e), and prisoner complaints seeking relief against a governmental entity, officer, or

employee. 28 U.S.C. § 1915A. Claims that are legally frivolous or malicious; that fail to

state a claim for relief; or that seek money from a defendant who is immune from paying

damages should be dismissed before the defendants are served. 28 U.S.C. § 1915(e); 28

U.S.C. § 1915A. Rule 8 of the Federal Rules of Civil Procedure requires only “a short and

plain statement of the claim showing that the pleader is entitled to relief.” In Bell Atlantic

Corporation v. Twombly, 550 U.S. 544, 555 (2007), the Court stated, “a plaintiff’s

obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels

and conclusions, and a formulaic recitation of the elements of a cause of action will not do.

. . . Factual allegations must be enough to raise a right to relief above the speculative level,”

citing 5 C. Wright & A. Miller, Federal Practice and Procedure § 1216, pp. 235-236 (3d

ed. 2004). A complaint must contain enough facts to state a claim to relief that is plausible

on its face, not merely conceivable. Twombly, 550 U.S. at 570. However, a pro se

plaintiff’s allegations must be construed liberally. Burke v. North Dakota Dept. of Corr.

& Rehab., 294 F.3d 1043, 1043-1044 (8th Cir.2002) (citations omitted).

                                       III. Discussion

       West, a sex offender, is currently incarcerated for a parole violation in connection

with possession of a weapon. (Doc. No. 2 at 3, 5, 11). He sued Parole Officer Ashley P.

Sullivan, Hearing Officer Evelyn Gomez, Pulaski County Deputy Joseph Dunn, and

                                               2
              Case 4:21-cv-00016-JM Document 3 Filed 01/15/21 Page 3 of 8




Connie Joe Kelsey—West’s landlord; West sued all Defendants in their personal and

official capacities. (Id. at 1-3). West’s claims arise out of the revocation of his parole. He

alleges that Sullivan lied during his parole revocation hearing, Gomez allowed her to do

so, and that false evidence was considered. (Id. at 4, 7-13.). West complains that he was

found guilty of violating conditions without having been convicted of the related criminal

charges. (Id. at 4.) He also complaints about procedural irregularities with his revocation

hearing and asserts he was denied “an indigent attorney.” (Id.). Additionally, West

believes his short term parole revocation was wrongfully turned into a six month

revocation, and that he should not have to go before the parole board before being released.

(Id.).

         West’s allegations against Dunn are not entirely clear. West writes: “Sullivan then

retracted her statement. Officer Dunn was informed on camera about the landlord Connie

Kelsey & her tenants harassing me due to my charges & Dunn had another cop see me

about these issues doing nothing about it, when it was Dunn’s job being the S.O. cop.”

(Doc. No. 2 at 5, 12). According to West, Kelsey and Kelsey’s tenants harassed him. (Id.

at 5).

         West’s 99-page Complaint includes mention conditions of confinement and other

complaints unrelated to his parole revocation. Further, West included ADC grievances,

disciplinary violations, and other documents in support of his claims.

         A.     Defendant Kelsey

         West brought suit under 42 U.S.C. § 1983. Section 1983 creates a cause of action

for the violation of constitutional rights by a person acting under the color of state law.

                                              3
            Case 4:21-cv-00016-JM Document 3 Filed 01/15/21 Page 4 of 8




42 U.S.C. § 1983. Kelsey, West’s landlord, is a private actor. To be subject to a claim

under § 1983, “a private actor must be a ‘willful participant in joint activity with the State’

in denying plaintiff’s constitutional rights.” Magee v. Trustee of Hamline University,

Minn., 747 F.3d 532, 536 (8th Cir. 2014) (internal citation omitted). To have stated a

§ 1983 claim, then, against Kelsey, West would have had to allege facts that indicate joint

activity with a state actor. But West asserts only that Kelsey harassed him because of his

charges. (Doc. No. 2 at 5.) Because West did not allege that Kelsey was a willful

participant in joint activity with a state actor, West failed to state a § 1983 claim against

Kelsey. Accordingly, West’s claims against Kelsey will be dismissed without prejudice.

       B.     Defendant Dunn

       As mentioned above, West’s allegations against Dunn are unclear. West alleges

“Sullivan then retracted her statement. Officer Dunn was informed on camera about the

landlord Connie Kelsey & her tenants harassing me due to my charges & Dunn had another

cop see me about these issues doing nothing about it, when it was Dunn’s job being the

S.O. cop.” (Doc. No. 2 at 5.) Section 1983 creates a cause of action for the violation of

constitutional rights. 42 U.S.C. § 1983. Even liberally construing West’s Complaint, his

allegations against Dunn do not rise to the level of a constitution violation. As such, West’s

claims against Dunn will be released without prejudice.

       C.     Challenge of Parole Revocation Barred by Heck and Newmy

       West challenges the revocation of his parole. He seeks $2.3 million in damages and

asks that “everyone [be] fined.” (Doc. No. 2 at 5.) West also asks not to have to register

as a sex offender. (Id.). If a judgment in favor of a prisoner in a § 1983 action would

                                              4
             Case 4:21-cv-00016-JM Document 3 Filed 01/15/21 Page 5 of 8




necessarily imply the invalidity of the state conviction, continued imprisonment, or

sentence, then no claim for damages lies unless the conviction or sentence is reversed,

expunged, or called into question by the issuance of a federal writ of habeas corpus. Heck

v. Humphrey, 512 U.S. 477, 486-78 (1994). A claim for damages based on the invalidity

of the state conviction, continued imprisonment, or sentence “that has not been so

invalidated is not cognizable under § 1983.” Id. at 487. The holding of Heck has been

applied to claims that would imply the invalidity of a parole revocation. See Newmy v.

Johnson, 758 F.3d 1008 (8th Cir. 2014). Nothing in West’s pleadings indicates that his

revocation has been called into question by issuance of a federal writ of habeas corpus,

and any judgment in his favor would imply the invalidity of his revocation. Accordingly,

West’s damages claim challenging his revocation is barred under the Supreme Court’s

holding in Heck. The Court notes West’s official capacity claims are the equivalent of

claims against the State of Arkansas and are also barred by the Eleventh Amendment. See

Will v. Michigan Dept. of State Police, 491 U.S. 58, 70-71 (1989).

        To the extent West asks not to be required to register as a sex offender, that relief is

not available in this § 1983 action.

        C.     Right to Counsel

        West asserts he was denied counsel. (Doc. No. 2 at 13). But [t]he Sixth Amendment

right to counsel applies only in a criminal prosecution, and a revocation hearing is an

entirely different type of proceeding.” U.S. v. Owen, 854 F.3d 536, 541 (8th Cir. 2017)

(citing Morrissey v. Brewer, 408 U.S. 471, 480 (1972)). Accordingly, both these claims

fail.

                                               5
            Case 4:21-cv-00016-JM Document 3 Filed 01/15/21 Page 6 of 8




       D.     Defendant Gomez

       West identified Gomez as his parole hearing officer. A hearing officer performs

functions that are judicial in nature and, with limited exception not called into question by

West’s allegations, is entitled to absolute immunity. See Anton v. Getty, 78 F.3d 393 (8th

Cir. 1996.)

       E.     Unrelated Claims

       Along with his revocation-related claims, West mentions numerous other unrelated

issues ranging from Covid-19 to being slammed in the hand by a cart, having a hard time

with the staff at Cummins, being transported to various County Detention Centers, and

being placed in restrictive housing, among other things. Only claims properly joined under

Rule 20 of the Federal Rules of Civil Procedure will be allowed to proceed together in one

lawsuit.    West’s additional allegations involve individuals currently not named as

Defendants and not involved with the revocation of West’s parole. To the extent West

wishes to bring claims against these individuals, defendants may be joined in one action if

“any right to relief is asserted against them jointly, severally, or in the alternative with

respect to or arising out of the same transaction, occurrence, or series of transactions or

occurrences” and “any question of law or fact common to all defendants will arise in the

action.” FED. R. CIV. P. 20(a)(2). Because that is not the case here, the Court will not

consider West’s unrelated allegations at this time. If he wishes, West may file a separate

lawsuit raising these issues.

                                             6
           Case 4:21-cv-00016-JM Document 3 Filed 01/15/21 Page 7 of 8




                                      IV. Conclusion

      IT IS THEREFORE ORDERED THAT:

      1.     West’s motion for leave to proceed in forma pauperis (Doc. No. 1) is

GRANTED.

      2.     West’s custodian, the Warden of the Cummins Unit of the Arkansas Division

of Correction, is directed to collect monthly payments equal to 20% of the preceding

month’s income in West’s institutional account each time the amount in West’s account is

greater than $10. West’s custodian must send those payments to the Clerk until a total of

$350 has been paid. All payments made on West’s behalf must be identified by the name

and number assigned to this action.

      3.     The Clerk of the Court is directed to send a copy of this order to the Warden

of the Cummins Unit of the Arkansas Division of Correction, P.O. Box 500, Grady,

Arkansas, 71644; the ADC Trust Fund Centralized Banking Office, P.O. Box 8908, Pine

Bluff, Arkansas 71611; and the ADC Compliance Office, P.O. Box 20550, Pine Bluff,

Arkansas 71612.

      4.     West’s claims are DISMISSED WITHOUT PREJUDICE for failure to state

a claim upon which relief may be granted.

      5.     West’s Complaint (Doc. No. 2) is DISMISSED WITHOUT PREJUDICE.

      6.     This dismissal counts as a “strike” for purposes of 28 U.S.C. § 1915(g).



                                            7
            Case 4:21-cv-00016-JM Document 3 Filed 01/15/21 Page 8 of 8




       7.     This Court certifies that, pursuant to 28 U.S.C. § 1915(a)(3), an in forma

pauperis appeal taken from this Order and accompanying Judgment is considered frivolous

and not in good faith.

       IT IS SO ORDERED this 15th day of January, 2021.



                                               __________________________________
                                               UNITED STATES DISTRICT JUDGE




                                           8
